GRAINGER REPORTS RECORD SALES AND EPS FOR 2 Raises 2008 EPS guidance to $6.00 to $6.20 Quarterly Highlights · Sales up 11 percent, 9 percent on a daily basis · Net earnings up 28 percent · EPS up 39 percent · Generated year-to-date pretax ROIC of30.5 percent* Visit www.grainger.com/investor to access a podcast describing Grainger’s performance in more detail. CHICAGO, October 14, 2008 – Grainger (NYSE: GWW) today reported record sales, earnings and earnings per share for the quarter ended September 30, 2008.Sales of $1.8billion were up 11percent, 9 percent on a daily basis, versus the third quarter of 2007.Netearnings for the quarter increased 28 percent to $140 million versus $109 million in 2007.Earnings per share grew 39 percent to $1.79, versus $1.29 for the 2007 third quarter.There were 64 sales days in the 2008 third quarter versus 63 days in 2007. “Our third quarter and year-to-date results are a testimony to Grainger’s winning strategy and our employees’ ability to execute,” said James T. Ryan, Grainger President and Chief Executive Officer.“Going forward, the credit crisis and its effect on the economy create uncertainty; however, our national scale and local inventory availability help customers be more efficient as they maintain their facilities during these challenging times.” *The GAAP financial statements are the source for all amounts used in the Return on Invested Capital (ROIC) calculation.ROIC is calculated using annualized operating earnings based on year-to-date operating earnings divided by a 10 point average for net working assets.Net working assets are working assets minus working liabilities defined as follows:working assets equal total assets less cash equivalents (non operating cash), deferred taxes, and investments in unconsolidated entities, plus the LIFO reserve.Working liabilities are the sum of trade payables, accrued compensation and benefits, accrued contributions to employees’ profit sharing plans, and accrued expenses. 1 W.W. Grainger, Inc. – 2008 third quarter results “With our strong performance this quarter, we are raising our earnings per share guidance this year to $6.00 to $6.20 from $5.80 to $6.10,” Ryan added. Daily sales for the company increased 11 percent in July, 7 percent in August and 9percent in September. For the quarter, sales were positively affected by price inflation of approximately 4 percentage points and by market expansion and product line expansion, which contributed approximately 3 percentage points of growth.Sales for the quarter were negatively affected by approximately 1 percentage point due to lower sales of seasonal products, while they benefited by approximately 1 percentage point from an acquisition completed in July. Grainger Branch-based segment Daily sales in the 2008 third quarter for this segment, which includes branch-based businesses in the United States, Mexico, China and Panama, increased 10 percent, 8percent on a daily basis.Daily sales grew by 10 percent in July, 6 percent in August and 8 percent in September.Sales for the quarter were negatively affected by approximately 1 percentage point due to lower sales of seasonal products.The U.S. branch-based business raised prices in August to reflect higher costs from suppliers. During the quarter, the U.S. branch-based business did not open any new full service branches, closed three full service branches as a result of relocations under market expansion and closed two will-call express locations.The company opened one full service branch in Mexico and one in Panama, and closed six will-call expresses in China, bringing the total number of branches in the segment to 460.A will-call express is a non-inventory carrying branch used by customers to pick up products ordered in advance. 2 W.W. Grainger, Inc. – 2008 third quarter results Third Quarter 2008 Branch Summary 6/30/08 Opened Closed 9/30/08 United States Branch 421 3 418 Will-Call Express 22 2 20 Mexico 19 1 20 China Branch 1 1 Will-Call Express 6 6 0 Panama 1 1 Total 469 2 11 460 Sales in the U.S. branch-based business increased 10 percent, 8 percent on a daily basis, with the strongest growth coming from government and national account customers. Market expansion is targeted for completion in 2008, with only four projects remaining in the top 25 metro markets.Results for market expansion by phase were: Phase Markets 3Q’08 Daily Sales Increase 9/30/08 Percent Complete 1 Atlanta, Denver, Seattle 11% 100% 2 Four markets in Southern California 5% 100% 3 Houston, St. Louis, Tampa 10% 100% 4 Baltimore, Cincinnati, Kansas City, Miami, Philadelphia, Washington, D.C. 4% 100% 5 Dallas, Detroit, Greater New York, Phoenix 5% 95% 6 Chicago, Minneapolis, Pittsburgh and San Francisco 7% 95% Sales growth in certain areas of the country, includingSouthern California and South Florida, were negatively affectedby the local economies. The company expects to see continued incremental sales growth from the market expansion program through 2013. 3 W.W. Grainger, Inc. – 2008 third quarter results Product line expansion also contributed to the strong sales performance in the quarter.The company has added approximately 150,000 new products since 2005. Sales in Mexico were up 17 percent, 15 percent on a daily basis, in the quarter versus the same period in 2007.In local currency, daily sales increased 8 percent.
